Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 10/25/2021. Applicant has amended independent claims 1 and 4; canceled claims 6, 7, 10, 11; and added new claims 13-14. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., WO 2013/047402, in view of Ono Yusuke et al., JP 2010-010117.
Regarding claim 1, Maeda et al., teaches a non-aqueous electrolyte secondary battery (pg. 2 of 11, para. 4-5) comprising a positive electrode (pg. 2 of 11, para. 2) and a negative electrode (pg. 2 of 11, para. 2), wherein at least any one of the positive electrode and the negative electrode comprises a collector (pg. 2 of 11, para. 7), an active material layer formed on the collector (pg. 2 of 11, para. 7), an electrode tab joined to an exposed portion where the active material layer 
Maeda et al., does not teach the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least a specific compound listed in claim 1.
Ono Yusuke et al., teaches the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least zirconia, magnesium oxide, silicon nitride, titanium oxide, alumina (0046).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the battery of Maeda et al., because Ono Yusuke et al., teaches a filler to aid in insulation of the structure (0046). One of ordinary skill in the art would have been motivated to make the modification to provide a filler to aid in insulation of the structure (0046).Regarding claim 2, Maeda et al., teaches wherein the electrode tab extends outside of a peripheral portion of the collector (pg. 3, para. 4-6), and the protective layer is also provided on at least a part of the electrode tab extending (pg. 3, para. 4-7). Regarding claim 3, Maeda et al., teaches comprising a battery case (outer package 18; exterior body 18)  accommodating the positive electrode (pg. 7, “Encapsulation in exterior body”) and the negative electrode (pg. 7, “Encapsulation in exterior body”), an opening of the battery case (outer package 18; exterior body 18)  and a sealing plate sealing the opening (thermally welded) (pg. 7, “Encapsulation and sealing of electrolyte”), wherein the electrode tab extends outside of a peripheral portion of the collector (pg. 3, para. 4-7) and is contact with the sealing plate, and 
Maeda et al., does not teach the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least a specific compound listed in claim 1.
Ono Yusuke et al., teaches the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least zirconia, magnesium oxide, silicon nitride, titanium oxide, alumina (0046).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the battery of Maeda et al., because Ono Yusuke et al., teaches a filler to aid in insulation of the structure (0046). One of ordinary skill in the art would have been motivated to make the modification to provide a filler to aid in insulation of the structure (0046).Regarding claim 5, Maeda et al., teaches wherein the curable resin comprises at least any one 
Regarding claim 13, Maeda et al., teaches the protective layer is electrically insulative (pg. 3, para. 5-7; last para.).
Regarding claim 14, Maeda et al., teaches the protective layer is electrically insulative (pg. 3, para. 5-7; last para.).

Response to Arguments
Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection relies  on Maeda et al., WO 2013/047402, in view of Ono Yusuke et al., JP 2010-010117.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al., US 9508703 (Fig. 4, ref. 148; col. 3, lines 61-63 and lines 31-43).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727





/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727